CPLR article 78 proceeding transferred to this Court by an order of Supreme Court, Wyoming County (Dadd, J.), entered March 28, 2002, seeking review of a determination after a parole revocation hearing.
It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioner commenced this proceeding pursuant to CPLR article 78 challenging the determination revoking his parole. Petitioner, however, entered a negotiated plea at the final parole revocation hearing, admitting his guilt to 2 of the 10 charges brought against him. The knowing and voluntary plea of guilty by petitioner precludes his present challenge to the sufficiency of the evidence of guilt (see Matter of Grant v Goord, 247 AD2d 662, 663). In any event, the guilty plea constitutes substantial evidence of his guilt (see Matter of McCloud v New York State Div. of Parole, 277 AD2d 627, 628, lv *850denied 96 NY2d 702; Matter of Montanez v New York State Div. of Parole, 227 AD2d 753, 753-754, lv denied 88 NY2d 814; see generally People ex rel. Fryer v Beaver, 292 AD2d 876; Matter of Westcott v New York State Bd. of Parole, 256 AD2d 1179, 1180). Present — Wisner, J.P., Hurlbutt, Scudder, Gorski and Lawton, JJ.